Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.  
3. Claims 1-86, 88, 90, 100, and 105-106 have been cancelled.
4. Claims 107-108 have been amended. 
5. Claims    are re-numbered as claims 1-19 are pending.  
Examiner’s Amendment
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mrs. Laskos Monica on February 22, 2022 to amend claims 107 and 108.   
The application has been amended as follows:           
                         CLAIMS: 
               7.      Please replace claims  107 and 108  as follows: 
                      107. (Currently amended) An apparatus comprising: at least one processor;at least one non-transitory memory including computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: detect, with a cellular terminal, a trigger for capability reporting with the apparatus; in response to determining the capability reporting required for the detected trigger, produce, with the cellular terminal, a cellular network authentication capabilities message indicative of cellular network authentication capabilities available for the cellular terminal; andtransmit, with the cellular terminal, the cellular network authentication capabilities message to a cellular network, wherein the capabilities message is conveyed using a set of bits of an authentication management field in an authentication token.
                     108. (Currently amended) A computer program embodied on a non-transitory computer-readable storage medium storing computer-readable code, which, when executed with at least one processor, causes the at least one processor to perform: detect, with a cellular terminal, a trigger for capability reporting with a cellular terminal; in response to determining the capability reporting required for the detected trigger, produce, with the cellular terminal, a cellular network authentication capabilities message indicative of cellular network authentication capabilities available for the cellular terminal; andtransmit, with the cellular terminal, the cellular network authentication capabilities message to a cellular 
            Allowable Subject Matter
6. Claims 87, 107 and 108 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 87, 107 and 108 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 9-18 of the Remarks, filed on December 16, 2022, and dependent claims 89, 91-99, 101-104 and 109-110 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
McCann (US pat. No 20100275249) prior art of record teaches detecting, with the cellular terminal, a trigger for capability reporting with the cellular terminal; in response to determining the capability reporting required for the detected trigger, producing, with the cellular terminal, a cellular network authentication capabilities message indicative of cellular network authentication capabilities available for the cellular terminal.
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 87 as similarly recited in independent claims 107 and 108: 
and transmitting, with the cellular terminal, the cellular network authentication capabilities message to a cellular network, wherein the capabilities message is conveyed using a set of bits of an authentication management field in an authentication token.
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Osborn, US9661481, title “ System, method, and computer-readable medium for indirect routing of mobile-originated SMS messages for a mobile station attached with an IP-femtocell system.”
PALANIGOUNDER, US20180020347, title “ Authentication and key agreement with perfect forward secrecy.” 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 2/22/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438